DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. Benefit of priority under 35 U.S.C. 371 over PCT/US2018/033072 is acknowledged and accepted.
Preliminary Amendment
The amendments to Claims 6,7,10-12,14,17,19-22 in the submission filed 11/22/2019 are acknowledged and accepted.
Cancellation of Claims 5,9,13,15,25-39 is acknowledged and accepted.
Amendments to the Specification are acknowledged and accepted.
Pending Claims are 1-4,6-8,10-12,14,16-24. 
Drawings
The drawings with 7 Sheets of Figs. 1-6B received on 11/22/2019 are acknowledged and accepted.  
Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, as best understood,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the first region” and “the second region” in line 2 and Claim 22 recites “the second region” in line 2. There is lack of antecedent basis for these limitations. Would these claims be dependent on Claim 17 and are mistakenly recited as dependent on Claim 1? Or are they dependent on Claim 1 but lack antecedent basis and should recite “a first region” and “a second region”. For the purpose of examination, Claims 21 and 22 are taken to be as recited, dependent on Claim 1.
Claim 23 is dependent on Claim 22 and hence inherits the deficiencies of Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1,11,12,14,19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, hereafter Benson).

Regarding Claim 1, embodiment of Fig 4C of Benson teaches (fig 1,4C) a retroreflective article (retroreflective sheeting, col 8, lines 25-27) comprising: 
a retroreflective layer ((body layer 50, col 8, lines 13-14) including a plurality of cube corner elements (recessed faces 54, col 8, lines 15-16) that collectively form a structured surface (structured surface, col 8, lines 20-24) that is opposite a major surface (top surface of cover layer 62, col 8, lines 36-37); 
a conformal coating layer (film 64, col 8, lines 13-16) adjacent to the structured surface (structured surface, col 8, lines 20-24); 
a sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) adjacent to the conformal coating layer (film 64, col 8, lines 13-16) ; and 
a layer (cavities 58, col 8, lines 36-39, ) between the sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) and the conformal coating layer (film 64, col 8, lines 13-16).
	However embodiment of fig 4C of Benson does not teach a low refractive index layer between the sealing layer and the conformal coating layer.
	Embodiment of fig 4C and embodiment of fig 3H of Benson are related as sealing and conformal layer.
	Embodiment of fig 3E-H of Benson teaches (fig 1, 3E,3H)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4C of Benson to include the teachings of embodiment of fig 3H of Benson such that a low refractive index layer between the sealing layer and the conformal coating layer for the purpose of utilizing commonly known simple technique of retroreflective cavities for the benefit of a lighter weight reflective sheeting.

Regarding Claim 11, Benson teaches the retroreflective article of claim 1, wherein the cube corner elements (recessed faces 54, col 8, lines 15-16) have a first refractive index (thermoplastic material, col 6, lines 42-45, polycarbonate col 6, lines 58-65) and the conformal coating layer (film 64, col 8, lines 13-16, film 64 is reflective, col 8, lines 13-14)  has a second refractive index, wherein the second refractive index is greater than the first refractive index (material of layer 64 is similar to the material of layer 60 of fig 3E,3H and layer 24 of fig 1, layer 24 is made of materials like Al, Silver, Nickel, Tin, col 4, lines 51-53, refractive index of material of cube corner elements which are made of  polycarbonate is between 1.3-1.6 and refractive index of conformal coating layer made of metal like Ni is 1.96 and hence second refractive index is larger than the first refractive index).

Regarding Claim 12, Benson teaches the retroreflective article of  claim 1, wherein the conformal coating layer (film 64, col 8, lines 13-16, film 64 is equivalent to film 24, and hence film 64 is made up of the same material as film 24, fig 1, now film 24 can be made of metals such as silver, aluminum, Nickel, gold, col 4, lines 47-53) has a refractive index between about 1.6 and about 2.4 (Nickel has refractive index of 1.96).

Regarding Claim 14, Benson teaches the retroreflective article of claim 1, wherein the conformal coating layer (film 64, col 8, lines 13-16, film 64 is equivalent to film 24, fig 1, film 24 can be made of metals such as silver, aluminum, gold, col 4, lines 47-53)  having a thickness between about 10nm to about 200nm.  (100 nm thick layer of Aluminum, col 4, lines 63-64).


Regarding Claim 19, Benson teaches the retroreflective article of claim 1, wherein the low refractive index layer (cavities 58, col 7, lines 40-44, col 8, lines 36-39)  includes one of a low refractive index material and air (air filled, air has refractive index of 1, col 7, lines 40-44). 
	
Claims 2-4,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, hereafter Benson) in view of Fleming et al (US 6,172,810 B1, hereafter Fleming).

Regarding Claim 2, Benson teaches the retroreflective article of claim 1.
	However Benson does not teach

	Benson and Fleming are related as coating layers in retroreflectors.
	Fleming teaches (fig 3) a retroreflective article (10, col 3, lines 24-26) with cube corner elements (16, col 3, lines 1-3),
wherein the conformal coating layer (reflective coating 14, col 4, lines 8-14) includes a stack comprising at least one bi-layer (bi layer made of alternating layers of two different materials, col 4, lines 8-14).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Fleming such that the conformal coating layer includes a stack comprising at least one bi-layer for the purpose of resisting undesirable environmental effects such as air or water corrosion (col 2, lines 18-24).

Regarding Claim 3, Benson-Fleming teach the  retroreflective article of claim 2, wherein the bi-layer (bi layer made of alternating layers of two different materials, col 4, lines 8-14) includes a first material and a second material (two polymer layers, col 4, lines 15-18, non-polymer materials such as inorganic, organometallic materials can be used, col 6, lines 22-38).

Regarding Claim 4, Benson-Fleming teach the retroreflective article of claim 3, wherein the first material includes a first bonding group and the second material includes a second bonding group (two polymer layers, col 4, lines 15-18, the two polymers are different and hence have two different bonding groups, Also, non-polymer materials 

Regarding Claim 10, Benson-Fleming teach the retroreflective article of claim 3, wherein one of the first material or the second material (two polymer layers, col 4, lines 15-18, non-polymer materials such as inorganic, organometallic materials can be used, col 6, lines 22-38, Fleming) includes elements selected from the group consisting of zirconium, silicon and titanium (TiO2, ZrO2, SiO2, col 6, lines 33-39, Fleming).

Claims 6-8,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, hereafter Benson) in view of Fleming et al (US 6,172,810 B1, hereafter Fleming) and further in view of Schmidt et al (WO 2015/095317 A1, Date: 06-25-2015, hereafter Schmidt).

Regarding Claim 6, Benson-Fleming teach the retroreflective article of claim 3.
	However Benson-Fleming do not teach
wherein the first material includes a polyelectrolyte and the second material includes nanoparticles.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3),a stack of bilayers (plurality of layers 510, page 12, lines 5-7),

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Schmidt such that the first material includes a polyelectrolyte and the second material includes nanoparticles for the purpose of achieving the desired optical properties such as optical transmission along with mechanical durability (page 15, lines 7-8, 20-21).

Regarding Claim 7, Benson-Fleming teach the retroreflective article of claim 3.
	However Benson-Fleming do not teach
wherein the first material includes a polycation and the second material includes a polyanion.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3) a stack of bilayers (plurality of layers 510, page 12, lines 5-7),
	wherein the first material (monolayer 512, page 12, lines 5-7) includes a polycation (Polycation, page 12, lines 5-7)  and the second material (monolayer 513, page 12, lines 5-7) includes a polyanion (polyanion, page 12, lines 5-9).


Regarding Claim 8, Benson-Fleming-Schmidt teach the retroreflective article of claim 7, wherein the polycation (Polycation, page 12, lines 5-7, Schmidt)    is selected from the group consisting of polydiallydimethylammonium chloride, (poly dially-dimethylammonium chloride, page 13, lines 10-15, Schmidt) polyethyleneimine, polyallylamine, poly(2- (trimethylamino)ethyl methacrylate, and copolymers thereof.

Regarding Claim 16, Benson-Fleming teach the retroreflective article of claim 3,
	wherein the first material (first layer of refractive index n1, Fleming) contacts the cube corner elements (cube corner 16, col 3, lines 1-3).
	However Benson-Fleming do not teach
wherein the first material includes a polycation and the second material includes a polyanion.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3) a stack of bilayers (plurality of layers 510, page 12, lines 5-7),

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Schmidt such that wherein the first material is a polycation for the purpose of achieving the desired optical properties such as optical transmission along with mechanical durability (page 15, lines 7-8, 20-21).

Claims 17,18,20-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, hereafter Benson) and further in view of Free et al (US 2013/0034682 A1, hereafter Free).

Regarding Claim 17, Benson teaches the retroreflective article of  claim 1.
	However Benson does not teach
wherein the sealing layer further includes a first region in contact with the conformal coating layer and a second region, and wherein the first region surrounds the second region.
	Benson and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the sealing layer (adhesive layer 330, p50, lines 1-10) further includes a first region (columns of adhesive 330, p50, 9-11) in contact with the cube corner elements (cube corner 12, p50, lines 1-5) and a second region  (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15), and wherein the first region 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Free such that the wherein the sealing layer further includes a first region in contact with the conformal coating layer and a second region, and wherein the first region surrounds the second region for the purpose of effectively sealing the retroreflective areas to form optically active areas and also for eliminating the need for a separate sealing process (p59, last 10 lines).

    PNG
    media_image1.png
    338
    629
    media_image1.png
    Greyscale


Regarding Claim 18, Benson -Free teach the retroreflective article of claim 17, wherein the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15, Free) of the sealing layer (adhesive layer 330, p50, lines 1-10) includes at least one barrier layer (barrier layer 580, p55,lines 5-9, fig 5).

Regarding Claim 20, Benson teach the retroreflective article of claim 1.

wherein the sealing layer comprises one of a pressure sensitive adhesive or a hot-melt adhesive.
	Benson and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the sealing layer (sealing layer, p49, lines 2-8) comprises one of a pressure sensitive adhesive (pressure sensitive adhesive, p49, lines 2-8) or a hot-melt adhesive.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Free such that wherein the sealing layer comprises one of a pressure sensitive adhesive or a hot-melt adhesive for the purpose of utilizing a commonly known adhesive for the benefit of making a strong effective adhesive bond.

Regarding Claim 21, Benson teach the retroreflective article of  claim 1.
	However Benson does not teach
wherein the first region is raised relative to the second region.
	Benson and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the first region (columns of  adhesive 330, p50, 9-11)    is raised relative to the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15, p50, lines 5-15) (viewing  the structure 500 upside down, columns of 330 are raised compared to the horizontal area of 330).


Regarding Claim 22, Benson teach the retroreflective article of  claim 1.
	However Benson does not teach
wherein the second region corresponds to a cell having a cell size.
	Benson and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the second region (low refractive index layer 338’s region, p50, lines 5-15) corresponds to a cell having a cell size 338 is in the shape of a closed cell).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Free such that wherein the second region corresponds to a cell having a cell size for the purpose of effectively sealing the retroreflective areas to form optically active areas and also for eliminating the need for a separate sealing process (p59, last 10 lines).
 
Regarding Claim 23, Benson-Free teach the retroreflective article of claim 22, wherein the cell height is 0.143 inches =3632 micron (cell size, p67, lines 1-4, Free).

Now, although Benson-Free does not explicitly disclose the claimed range of cell height is less than 1000 micron, it is considered to be within ordinary skill level to modify Benson-Free with routine experimentation to obtain cell height is less than 1000micron.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have cell height less than 1000 micron, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have the cell height less than 1000 micron for the purpose of utilization of the retroreflective article in miniature applications such as on clothing.

Claim 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, hereafter Benson) in view of Fleming et al (US 6,172,810 B1, hereafter Fleming) and further in view of Free et al (US 2013/0034682 A1, hereafter Free).

Regarding Claim 24, Benson teaches (fig 4C) a retroreflective article comprising: 
a retroreflective layer (body layer 50, col 8, lines 13-14) including a plurality of cube corner elements (recessed faces 54, col 8, lines 15-16) that collectively form a structured surface (structured surface, col 8, lines 20-24) that is opposite a major surface (top surface of cover layer 62, col 8, lines 36-37); 

a sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) and a low refractive index layer (cavities 58, col 8, lines 36-39) between the sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) and the structured surface (structured surface, col 8, lines 20-24).
	However Benson does not teach
the conformal coating layer comprising at least one bi-layer, wherein the bi-layer includes a first layer in planar contact with at least a portion of the structured surface and a second layer adjacent the first layer.
	Fleming teaches (fig 3) a retroreflective article (10, col 3, lines 24-26) with cube corner elements (16, col 3, lines 1-3),
wherein the conformal coating layer (reflective coating 14, col 4, lines 8-14) comprising at least one bi-layer (bi layer made of alternating layers of two different materials, col 4, lines 8-14), wherein the bi-layer includes a first layer (one of the two polymer layers, col 4, lines 15-18 , layer with refractive index n1, fig 3) in planar contact with at least a portion of the structured surface (structured surface of cube corner elements 16, col 3, lines 1-3) and a second layer (another of the two polymer layers, col 4, lines 8-14, refractive index n2) adjacent the first layer (one of the two polymer layers, col 4, lines 15-18, layer of refractive index n1, fig 3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Fleming such that the conformal coating layer includes a stack comprising 
	However Benson-Fleming do not teach
a sealing layer  having a first region and a second region, wherein the first region is in contact with a portion of the first layer of the conformal coating layer and surrounds the second region; a low refractive index layer between the second region and the structured surface.
	Benson-Fleming and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5), 
wherein a sealing layer (adhesive layer 330, p50, lines 1-10) having a first region (raised area of adhesive 330, p50, 9-11, columns of adhesive 330) and a second region  (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15), wherein the first region (raised area of adhesive 330, p50, 9-11) is in contact with the cube corner elements (cube corner 312, p50, lines 1-5), and surrounds the second region  (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15);
	a low refractive index layer (low refractive index layer 338’s region, p50, lines 5-15) between the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15) and the structured surface (structured surface of cube corners 312).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Free such that a sealing layer  having a first region and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.V.D/
Jyotsna V Dabbi							9/27/2021Examiner, Art Unit 2872                                                                                                                                                                                                        


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872